NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

JAMES ALEXANDER LOGAN,             )
                                   )
           Appellant,              )
                                   )
v.                                 )                        Case No. 2D19-1359
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 27, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hendry County; James D. Sloan,
Judge.



PER CURIAM.

             Affirmed. See Martin v. State, 987 So. 2d 141 (Fla. 2d DCA 2008);

McGuire v. State, 979 So. 2d 262 (Fla. 2d DCA 2007).



VILLANTI, LUCAS, and SALARIO, JJ., Concur.